Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a response to an amendment filed November 2nd, 2021. By the amendment claims 1, and 3-11 are pending with claim 1 being amended, claim 2 being canceled and claims 3-11 being added. The applicant’s amendments have overcome all objections and 35 U.S.C 112 rejections as outlined in the previous Office action. 

Allowable Subject Matter
Claims 1 and 3-11 are allowable.

Independent claims 1 and 7 are allowable for disclosing instructing the projector to project a second projection image on the parcel, the second projection image including an instruction to sort the parcel to a path connected to a label reader in a case where the label reader fails to read the parcel identification information from the label.
The closest prior art of Asari et al. (JP2017088388) a parcel sorting system (Abstract) comprising: a transport conveyor (sub transport path 20) a label reader (camera CM) that reads parcel identification information from a label attached to the parcel; a projector (PJ); and a projection instruction device that includes a processor and a memory (data management unit 54), wherein the projection instruction device instructs the projector to project a first projection image on the parcel, including an instruction to sort the parcel to a destination corresponding to the parcel identification information read by the label reader, in a case where the label reader successfully reads the parcel identification information from the label, (P0017, L1-2). There is no teaching or suggestion in the prior art before the effective filing 

Response to Arguments
The applicant has pointed out where in the specification “shooter” is defined, therefore that objection is withdrawn. The applicant’s arguments regarding the combination of the prior art references and the lack of projection of a second image have been found persuasive. A Notice of Allowance is issued herewith. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA LYNN BURKMAN whose telephone number is (571)272-5824. The examiner can normally be reached M-Th 7:30am to 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.L.B./Examiner, Art Unit 3653                       

/MICHAEL MCCULLOUGH/Supervisory Patent Examiner, Art Unit 3653